
	

113 HR 1606 IH: Crop Risk Options Plan Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1606
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 17, 2013
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to
		  make available to producers a supplemental coverage option based on both an
		  individual yield and loss basis and an area yield and loss basis in order to
		  allow producers to cover all or a portion of their deductible under the
		  individual yield and loss policy, to improve the accuracy of actual production
		  history determinations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Risk Options Plan Act of
			 2013.
		2.Supplemental
			 coverage option
			(a)Availability of
			 supplemental coverage optionParagraph (3) of section 508(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended to read as
			 follows:
				
					(3)Yield and loss
				basis optionsA producer
				shall have the option of purchasing additional coverage based on—
						(A)(i)an individual yield and
				loss basis; or
							(ii)an area yield and loss
				basis;
							(B)an individual
				yield and loss basis, supplemented with coverage based on an area yield and
				loss basis to cover a part of the deductible under the individual yield and
				loss policy, as described in paragraph (4)(C); or
						(C)a margin basis alone or in combination with
				the coverages available in subparagraph (A) or
				(B).
						.
			(b)Level of
			 coverageParagraph (4) of
			 section 508(c) of the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended
			 to read as follows:
				
					(4)Level of
				coverage
						(A)Dollar
				denomination and percentage of yieldExcept as provided in
				subparagraph (C), the level of coverage—
							(i)shall be dollar
				denominated; and
							(ii)may be purchased
				at any level not to exceed 85 percent of the individual yield or 95 percent of
				the area yield (as determined by the Corporation).
							(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
						(C)Supplemental
				coverage option
							(i)In
				generalNotwithstanding subparagraph (A), in the case of the
				supplemental coverage option described in paragraph (3)(B), the Corporation
				shall offer producers the opportunity to purchase coverage in combination with
				a policy or plan of insurance offered under this subtitle that would allow
				indemnities to be paid to a producer equal to a part of the deductible under
				the policy or plan of insurance—
								(I)at a county-wide level to the fullest
				extent practicable; or
								(II)in counties that lack sufficient data, on
				the basis of such larger geographical area as the Corporation determines to
				provide sufficient data for purposes of providing the coverage.
								(ii)TriggerCoverage
				offered under paragraph (3)(B) and clause (i) shall be triggered only if the
				losses in the area exceed 10 percent of normal levels (as determined by the
				Corporation).
							(iii)CoverageSubject to the trigger described in clause
				(ii), coverage offered under paragraph (3)(B) and clause (i) shall not exceed
				the difference between—
								(I)90 percent;
				and
								(II)the coverage
				level selected by the producer for the underlying policy or plan of
				insurance.
								(iv)Calculation of
				premiumNotwithstanding
				subsection (d), the premium for coverage offered under paragraph (3)(B) and
				clause (i) shall—
								(I)be sufficient to
				cover anticipated losses and a reasonable reserve; and
								(II)include an amount
				for operating and administrative expenses established in accordance with
				subsection
				(k)(4)(F).
								.
			(c)Payment of
			 portion of premium by CorporationSection 508(e)(2) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the
			 end the following new subparagraph:
				
					(H)In the case of the
				supplemental coverage option authorized in subsection (c)(4)(C), the amount
				shall be equal to the sum of—
						(i)60
				percent of the additional premium associated with the coverage; and
						(ii)the amount determined under subsection
				(c)(4)(C)(vi)(II), subject to subsection (k)(4)(F), for the coverage to cover
				operating and administrative
				expenses.
						.
			(d)Effective
			 dateThe Federal Crop Insurance Corporation shall begin to
			 provide additional coverage based on an individual yield and loss basis,
			 supplemented with coverage based on an area yield and loss basis, not later
			 than for the 2014 crop year.
			3.Data sources for
			 determination of actual production historySection 508(g)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at the end the
			 following new subparagraph:
			
				(E)Sources of yield
				dataTo determine yields
				under this paragraph, the Corporation shall use data collected by the Risk
				Management Agency or the National Agricultural Statistics Service, or
				both.
				.
		
